DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 22 Jun 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 5 line 10, filed 22 Jun 2022, with respect to claim(s) 8 and 9 have been fully considered and are persuasive.  The rejection of 26 Apr 2022 has been withdrawn. 
Applicant argues “Consequently, the outer mandrel 3 with pistons 21 cannot slide along an axis on the inner mandrel 1 in response to fluid pressure pumped through the inner mandrel in either of the operative condition or the inoperative condition of the packer tool 100” – Remarks page 6 line 16.
The examiner agrees with this statement, however this is not clearly recited in the claims of 22 Jun 2022. However in regard to compact prosecution, the examiner understands that as argued in the OA of 26 Apr 2022 piston #19 does not move axially in reference to the mandrel tube (#1); but rather piston #21 is the component that moves in regard to the mandrel as witnessed in the difference of Fig 1A, 1C and 1D.
Therefore the examiner is withdrawing the finality of the last OA and this action is non-final, due to my change of position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (USP 8,336,615).
Regarding claim 7, Hughes discloses a modular pressure cylinder (#100) for a downhole tool, comprising: 
an active mandrel tube (#1 – inner mandrel’) having a central passage (#1c) and axially spaced-apart groups of active mandrel tube fluid ports (microannulus and ports #12), 
each group of active mandrel tube fluid ports providing (Col 5 line 35) fluid communication between the central passage [#1c] and a pressure piston chamber (#23) of the modular pressure cylinder [#100]; and 
at least two interconnected modular pressure pistons (#21) surrounded by interconnected modular pressure cylinder walls (#17 face and #6 piston housing), 
the interconnected modular pressure pistons [#21] being adapted to reciprocate (Fig 1A, 1C and 1D) on the active mandrel tube [#1] within the pressure cylinders defined by the interconnected modular pressure cylinder walls [#17 and #6], 
the modular pressure pistons [#21] having pressure cylinder fluid ports [#27] adapted (Col 5 line 35) to permit pressurized fluid flowing through corresponding active mandrel tube fluid ports (microannulus) to flow into the respective pressure cylinders [#23] to urge the interconnected modular pressure pistons [#21] and the interconnected modular pressure cylinder walls [#17 and 6] to simultaneously slide in opposite directions along an axis of the active mandrel tube.  
Regarding claim 8, Hughes discloses wherein the active mandrel tube [#1] further comprises an active mandrel tube axial groove [micro annulus] associated with each active mandrel tube fluid port [#12] in an outer periphery thereof, each active mandrel tube axial groove [micro annulus] being in fluid communication with one of the activePage 3Application No.: 17/192,215 Amdt. dated June 22, 2022Reply to Office Action of April 26, 2022mandrel tube fluid ports [#12] to provide [Col 5 line 35] fluid communication between the central passage of the active mandrel tube and the corresponding pressure cylinder fluid port [#27] while the interconnected modular pressure cylinders are urged along the axis of the active mandrel tube.
Allowable Subject Matter
Claim(s) 1-6 and 10 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        22 Sep 2022